Opinion issued February 25, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00816–CV




ALEXANDRA STRAYER AND KWOK PAN LEE, Appellants

V.

ANNIE M. KELLY, Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2002-65521




MEMORANDUM OPINIONAppellants Alexandra Strayer and Kwok Pan Lee have failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellants Alexandra Strayer and
Kwok Pan Lee did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.